Exhibit 10.2

 



MORGAN STANLEY  

DIRECTORS’ EQUITY CAPITAL ACCUMULATION PLAN



(as amended and restated March 30, 2017)

 

Section 1. Purpose

 

Morgan Stanley, a Delaware corporation (the “Company”), hereby adopts the Morgan
Stanley Directors’ Equity Capital Accumulation Plan (the “Plan”). The purpose of
the Plan is to promote the long-term growth and financial success of the Company
by attracting, motivating and retaining non-employee directors of outstanding
ability and assisting the Company in promoting a greater identity of interest
between the Company’s non-employee directors and its stockholders.

 

Capitalized terms used herein without definition have the meanings ascribed
thereto in ‎Section 24.

 

Section 2. Eligibility and Limitation on Director Compensation

 

Only directors of the Company who are not employees of the Company or any
affiliate of the Company (the “Eligible Directors”) shall participate in the
Plan.

 

Notwithstanding anything in this Plan to the contrary, the aggregate dollar
value of Awards granted and Retainers paid to any individual Eligible Director
for any Annual Service Period shall not exceed seven hundred and fifty thousand
dollars ($750,000). The value of any Awards shall be determined based on the
Fair Market Value of a share of Stock on the grant date.

 

Section 3. Plan Operation

 

(a)   Administration. Other than as provided in ‎Section 5‎(c)‎(v), the Plan
requires no discretionary action by any administrative body with regard to any
transaction under the Plan. To the extent, if any, that questions of
administration arise, these shall be resolved by the Board. The Board may, in
its discretion, delegate to the Chief Financial Officer, the Chief Legal
Officer, the Secretary of the Company or to one or more officers of the Company
any or all authority and responsibility to act pursuant to the Plan. All
references to the “Plan Administrators” in the Plan shall refer to the Board, or
the Chief Financial Officer, the Chief Legal Officer, the Secretary or to one or
more officers of the Company if the Board has delegated its authority pursuant
to this ‎Section 3‎(a). The determination of the Plan Administrators on all
matters within their authority relating to the Plan shall be conclusive.

 

(b)   No Liability. The Plan Administrators shall not be liable for any action
or determination made in good faith with respect to the Plan or any award
hereunder, and the Company shall indemnify and hold harmless the Plan
Administrators from all losses and expenses (including reasonable attorneys’
fees) arising from the assertion or judicial determination of any such
liability.

 

Section 4. Shares of Stock Subject to the Plan

 

(a)   Stock. Awards under the Plan shall relate to shares of Stock.

 

1 



(b)   Shares Available for Awards. Subject to ‎Section 4‎(c) (relating to
adjustments upon changes in capitalization), as of any date, the total number of
shares of Stock with respect to which awards may be granted under the Plan shall
be equal to the excess (if any) of (i) 3,450,000 shares over (ii) the sum of (A)
the number of shares subject to outstanding awards granted under the Plan and
(B) the number of shares previously issued pursuant to the Plan. In accordance
with (and without limitation upon) the preceding sentence, shares of Stock
covered by awards granted under the Plan that are canceled or expire unexercised
shall again become available for awards under the Plan. Shares of Stock that
shall be issuable pursuant to the awards granted under the Plan shall be
authorized and unissued shares, treasury shares or shares of Stock purchased by,
or on behalf of, the Company in open-market transactions.

 

(c)   Adjustments. In the event of any merger, reorganization, recapitalization,
consolidation, sale or other distribution of substantially all of the assets of
the Company, any stock dividend, split, spin-off, split-up, split-off,
distribution of cash, securities or other property by the Company, or other
change in the Company’s corporate structure affecting the Stock, then the
following shall be automatically adjusted in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be awarded under
the Plan:

 

(i)       the aggregate number of shares of Stock reserved for issuance under
the Plan;

 

(ii)      the number of shares of Stock subject to outstanding awards;

 

(iii)     the number of Stock Units credited pursuant to ‎Section 6 and ‎Section
9 of the Plan;

 

(iv)     the per share purchase price of Stock subject to any stock options
granted pursuant to the Plan; and

 

(v)      the number of shares to be granted pursuant to any other automatic
awards that may be provided for under the Plan in the future.

 

(d)   Types of Award. The Company’s stockholders originally approved the Plan on
April 19, 1996, and approved amendments to the Plan on March 19, 2002. The types
of award authorized by the stockholders under the Plan are Director Stock, Stock
Units, shares of Stock awarded at an Eligible Director’s election pursuant to
‎Section 11 and stock options.

 

Section 5. Stock Options

 

(a)   Effective as of February 8, 2005 (the “Stock Option Transition Date”), no
additional stock options will be awarded under the Plan.

 

(b)   ‎Section 5‎(a) shall not impair the rights of any person in any stock
option that was awarded under the Plan prior to the Stock Option Transition
Date. All such stock options shall remain subject to the terms and conditions
applicable thereto.

 

(c)   The following terms and conditions apply to stock options issued under the
Plan, including without limitation all stock options issued prior to the Stock
Option Transition Date:

 

2 



(i)       Nontransferability. No stock option granted pursuant to the Plan shall
be sold, assigned or otherwise transferred by an Eligible Director other than by
will or the laws of descent or distribution and any such stock option may be
exercised during the Eligible Director’s lifetime only by such Eligible
Director.

 

(ii)      Limitation on Exercise. No stock option granted pursuant to this Plan
may be exercised for a period of six (6) months from the date such stock option
was granted.

 

(iii)     Effect of Termination.

 

(A) If an Eligible Director’s service as a director of the Company terminates
for a reason other than for Cause, then any stock option granted to such
Eligible Director shall remain exercisable following the date of such Eligible
Director’s termination of service in accordance with the following provisions:

 

(a) Disability, Normal Retirement or Death. If service terminates by reason of
Disability, Normal Retirement or death, until the expiration date of the stock
option.

 

(b) Other. If service terminates for any other reason (except for Cause), until
the earlier of 90 days after the termination date and the expiration date of the
stock option.

 

(B)       If an Eligible Director is terminated for Cause, all stock options
granted under the Plan to such Eligible Director shall be canceled and shall no
longer be exercisable, effective on the date of such Eligible Director’s
termination for Cause.

 

(iv)     Expiration Date of Stock Options. All stock options granted under the
Plan shall expire on the tenth anniversary of the date on which they are
granted.

 

(v)      Extension of Exercisability. Notwithstanding any other provision
hereof, the Board shall have the authority, in its discretion, to amend any
outstanding stock option granted pursuant to the Plan to extend the
exercisability thereof; provided, however, that no such amendment shall cause
such stock option to remain exercisable beyond its original expiration date.

 

(d)   Notwithstanding ‎Section 5‎(a), stock options remain one of the types of
award that the stockholders of the Company have authorized for the Plan, and
‎Section 5‎(a) shall not impair the authority of the Board under ‎Section 15 to
amend the Plan in the future to provide for awards of stock options without
obtaining additional stockholder approval.

 

3 



Section 6. Initial and Annual Awards

 

(a)   Initial Awards. On the first day of the calendar month following the month
in which any person becomes an Eligible Director, otherwise than by reason of
being elected to the Board at an Annual Meeting, such Eligible Director shall be
entitled to receive a number of Initial Stock Units obtained by dividing (x)
$250,000 prorated for service during the period beginning on the first day of
the calendar month during which such person becomes an Eligible Director until
the last day of the calendar month immediately preceding the calendar month
during which the first anniversary of the immediately preceding Annual Meeting
will occur by (y) the Fair Market Value of a share of Stock on the first day of
the calendar month following the month in which such person becomes an Eligible
Director; provided, however, that if such a person is elected, appointed or
otherwise becomes an Eligible Director less than 60 days prior to the Annual
Meeting in any year, then such Eligible Director shall not receive Initial Stock
Units pursuant to this ‎Section 6‎(a). 50% of the Initial Stock Units awarded to
an Eligible Director pursuant to this ‎Section 6‎(a) shall be credited to the
Eligible Director’s Career Stock Unit Account and the remaining 50% of the
Initial Stock Units shall be credited to the Eligible Director’s Current Stock
Unit Account.

 

(b)   Subsequent Awards. As of the date of each Annual Meeting, each Eligible
Director, including, without limitation, any Eligible Director who becomes a
member of the Board by reason of being elected to the Board at such Annual
Meeting, shall be entitled to receive a number of Annual Stock Units obtained by
dividing $250,000 by the Fair Market Value of a share of Stock on the date of
such Annual Meeting; provided, that such Eligible Director shall continue to
serve as a director of the Company after such Annual Meeting. 50% of the Annual
Stock Units awarded to an Eligible Director pursuant to this ‎Section 6‎(b)
shall be credited to the Eligible Director’s Career Stock Unit Account and the
remaining 50% of the Annual Stock Units shall be credited to the Eligible
Director’s Current Stock Unit Account. Annual Stock Units and Initial Stock
Units credited to the Eligible Director’s Career Stock Unit Account pursuant to
this ‎Section 6‎(b) or pursuant to ‎Section 6‎(a) above are referred to as
“Career Stock Units”.

 

(c)   Limitation on Transfer. Any Director Stock awarded under the Plan may not
be sold, transferred, pledged, assigned or otherwise conveyed by an Eligible
Director for a period of six (6) months from the date such Director Stock is
awarded. Neither Annual Stock Units nor Initial Stock Units may be sold,
transferred, pledged, assigned or otherwise conveyed by an Eligible Director.
The shares delivered upon conversion of Annual Stock Units and Initial Stock
Units will not be subject to any transfer restrictions, other than those that
may arise under the securities laws or the Company’s policies.

 

(d)   No Effect on Prior Initial Awards or Prior Subsequent Awards. The
provisions of this ‎Section 6 apply to all Initial Awards and Subsequent Awards
made on or after the Stock Unit Transition Date. Nothing herein shall alter the
grants of Initial Awards and Subsequent Awards made prior to the Stock Unit
Transition Date.

 

Section 7. Vesting Schedule

 

(a)   Initial Stock Units. The Initial Stock Units shall be fully vested upon
grant.

 



 

4 



(b)   Annual Stock Units. The Annual Stock Units shall vest in 12 substantially
equal installments on the last day of each month beginning with the calendar
month during which the Annual Meeting is held, assuming that the Eligible
Director continues to serve as a director of the Company through the last day of
the relevant month.

 

Section 8. Death, Disability and Governmental Service

 

(a)   Death or Disability. All of an Eligible Director’s unvested Stock Units
will vest in full as of the date of the Eligible Director’s termination of
service on the Board due to death or Disability. Notwithstanding any election
made by an Eligible Director on any Deferral Election Form or any other
provision of the Plan, in the event of such Eligible Director’s death, all
amounts credited to such Eligible Director’s Cash Account, Current Stock Unit
Account and Career Stock Unit Account, and any Deferred Amount that has not yet
been credited to such Eligible Director’s Cash Account or Current Stock Unit
Account, will be paid in a lump sum to the Eligible Director’s beneficiary (or
if no beneficiary has been designated, to such Eligible Director’s estate) upon
the Eligible Director’s death, provided that such beneficiary or the legal
representative of such Eligible Director’s estate, as applicable, notifies the
Company of the Eligible Director’s death within 60 days following death.
Following an Eligible Director’s termination of service on the Board due to
Disability, distributions under the Plan will be made as provided in ‎Section
9‎(e) or ‎Section 9‎(f), as applicable.

 

(b)   Governmental Service Resignation. Notwithstanding any election made by an
Eligible Director on any Deferral Form, if an Eligible Director resigns as a
director of the Company as a result of accepting employment at a governmental
department or agency, self-regulatory agency or other public service employer (a
“Governmental Employer”) (such resignation is referred to herein as a
“Governmental Service Resignation”), then (i) if the Eligible Director provides
the Company with satisfactory evidence demonstrating that as a result of such
employment, the divestiture of his or her continued interest in Company equity
awards or continued ownership of Stock is reasonably necessary to avoid the
violation of U.S. federal, state or local or foreign ethics law or conflicts of
interest law applicable to the Eligible Director at such Governmental Employer,
all of an Eligible Director’s unvested Stock Units will vest in full as of the
date of the Eligible Director’s Governmental Service Resignation, all amounts
credited to the Eligible Director’s Current Stock Unit Account and Career Stock
Unit Account will be distributed in a lump sum in accordance with ‎Section
9‎(h), and all transfer restrictions will lift on shares of Director Stock held
by the Eligible Director, on the date of such Governmental Service Resignation,
and (ii) if the Eligible Director provides the Company with satisfactory
evidence demonstrating that as a result of such employment, the divestiture of
the Eligible Director’s continued interest in his or her Cash Account is
reasonably necessary to avoid the violation of U.S. federal, state or local or
foreign ethics law or conflicts of interest law applicable to the Eligible
Director at such Governmental Employer, all amounts credited to the Eligible
Director’s Cash Account will be distributed in a lump sum on the date of such
Governmental Service Resignation.

 

(c)   Governmental Service following Resignation. Notwithstanding any election
made by an Eligible Director on any Deferral Form, if, following Eligible
Director’s Service Termination Date, the Eligible Director accepts employment
with a Governmental Employer, then (i) upon providing the Company with
satisfactory evidence demonstrating that as a result of such employment the
divestiture of the Eligible Director’s continued interest in Company equity
awards or continued ownership of Stock is reasonably necessary to avoid the
violation of U.S. federal, state or local or foreign ethics law or conflicts of
interest law applicable to the Eligible Director at such Governmental Employer,
all amounts credited to the Eligible Director’s Current Stock Unit Account and
Career Stock Unit Account will be distributed in a lump sum in accordance with
‎Section 9‎(h), and all transfer restrictions will lift on shares of Director
Stock held by the Director, on the date on which the Eligible Director provides
the Company with such satisfactory evidence, and (ii) if the Eligible Director
provides the Company with satisfactory evidence demonstrating that as a result
of such employment, the divestiture of the Eligible Director’s continued
interest in his or her Cash Account is reasonably necessary to avoid the
violation of U.S. federal, state or local or foreign ethics law or conflicts of
interest law applicable to the Eligible Director at such Governmental Employer,
all amounts credited to the Eligible Director’s Cash Account will be distributed
in a lump sum on the date on which the Eligible Director provides the Company
with such satisfactory evidence.

 

5 





 

Section 9. Deferral Elections and Distributions

 

(a)   Deferral of Retainers. An Eligible Director may make a Deferral Election
to defer receipt of all or part of such Eligible Director’s Retainers for a
given service period. An Eligible Director may make such a Deferral Election by
submitting a Deferral Election Form to the Secretary, indicating:

 

(i)       the Deferred Amount or a percentage of such Retainer to be deferred;

 

(ii)      the Distribution Commencement Date, in accordance with ‎Section 9‎(e);
and

 

(iii)     whether distributions are to be made in a lump sum or installments, in
accordance with ‎Section 9‎(g).

 

Deferral Election Forms must be submitted prior to the start of the calendar
year during which the services giving rise to such Retainer to be deferred
begin; provided, however, that in the case of an Eligible Director who is newly
elected or appointed to the Board, such Eligible Director’s Deferral Election
Form relating to the Retainer earned during the service period commencing on the
date of such election or appointment may be submitted within 30 days after the
date of such election or appointment. In all cases, a Deferral Election Form
shall be effective only with respect to Retainers that are earned after the
Deferral Election is made. An Eligible Director may make only one Deferral
Election covering Retainers to be earned during a given service period (so that
an Eligible Director may not, for example, make one Deferral Election relating
to the Annual Retainer and a different Deferral Election relating to a Committee
Retainer). Deferral Elections (including indications on the Deferral Election
Form as to Distribution Commencement Date and form of distributions), once made,
shall be irrevocable. Notwithstanding the foregoing, a Deferral Election may be
superseded with respect to future deferrals of an Eligible Director’s Retainers
by submitting a new Deferral Election Form to the Secretary, in which case such
new Deferral Election shall be effective starting with the Retainer earned in
the service period that begins in the calendar year following the calendar year
in which such new Deferral Election Form is submitted.

 

6 



(b)   Crediting of Deferrals of Retainers. Deferrals of an Eligible Director’s
Retainers shall be allocated to a Current Stock Unit Account. As of each
Retainer Payment Date, the Company shall credit the Eligible Director’s Current
Stock Unit Account with a number of Elective Stock Units determined by dividing
(X) the Deferred Amount of Retainers that otherwise would be paid in cash on
such Retainer Payment Date by (Y) the Fair Market Value of a share of Stock on
such Retainer Payment Date.

 

(c)   Deferrals of Current Stock Units. An Eligible Director may make a Deferral
Election to defer receipt of the Current Stock Units to be earned for a given
service period by submitting a Deferral Election Form to the Secretary
indicating:

 

(i)       the Distribution Commencement Date, in accordance with ‎Section 9‎(e);
and

 

(ii)      whether distributions are to be made in a lump sum or installments, in
accordance with ‎Section 9‎(g).

 

A Deferral Election pursuant to this ‎Section 9‎(c) must relate to all Current
Stock Units to be earned by an Eligible Director during a given service period.
Deferral Election Forms must be submitted prior to the start of the calendar
year during which the services giving rise to such Current Stock Units to be
deferred begin; provided, however, that in the case of an Eligible Director who
is newly elected or appointed to the Board, such Eligible Director’s Deferral
Election Form relating to the Current Stock Units earned during the service
period commencing on the date of such election or appointment (that is, 50% of
the Eligible Director’s Initial Stock Units) may be submitted within 30 days
after the date of such election or appointment. In all cases, a Deferral
Election Form shall be effective only with respect to Current Stock Units that
are earned after the Deferral Election is made. Deferral Elections (including
indications on the Deferral Election Form as to Distribution Commencement Date
and form of distributions), once made, shall be irrevocable. Notwithstanding the
foregoing, a Deferral Election may be superseded with respect to future
deferrals of an Eligible Director’s Current Stock Units by submitting a new
Deferral Election Form to the Secretary, in which case such new Deferral
Election shall be effective starting with the Current Stock Units earned in the
service period that begins in the calendar year following the calendar year in
which such new Deferral Election Form is submitted.

 

(d)   Deferrals of Career Stock Units. An Eligible Director may elect to defer
receipt of the Career Stock Units to be earned for a given service period by
submitting a Deferral Election Form to the Secretary indicating:

 

(i)       the Distribution Commencement Date for such Career Stock Unit Account,
in accordance with ‎Section 9‎(f); and

 

(ii)      whether distributions are to be made in a lump sum or installments, in
accordance with ‎Section 9‎(g).

 

A Deferral Election pursuant to this ‎Section 9‎(d) must relate to all Career
Stock Units to be earned by an Eligible Director during a given service period.
Deferral Election Forms must be submitted prior to the start of the calendar
year during which the services giving rise to such Career Stock Units to be
deferred begin; provided, however, that in the case of an Eligible Director who
is newly elected or appointed to the Board, such Eligible Director’s Deferral
Election Form relating to the Career Stock Units earned during the service
period commencing on the date of such election or appointment (that is, 50% of
the Eligible Director’s Initial Stock Units) may be submitted within 30 days
after the date of such election or appointment. In all cases, a Deferral
Election Form shall be effective only with respect to the Career Stock Units
that are earned after the Deferral Election is made. Deferral Elections
(including indications on the Deferral Election Form as to Distribution
Commencement Date and form of distributions), once made, shall be irrevocable.
Notwithstanding the foregoing, a Deferral Election relating to Career Stock
Units may be superseded with respect to future deferrals by submitting a new
Deferral Election Form to the Secretary, in which case such new Deferral
Election shall be effective starting with the Career Stock Units earned in the
service period that begins in the calendar year following the calendar year in
which such new Deferral Election Form is submitted.

 

7 





 

(e)   Distribution Commencement Date for Current Stock Unit Account. Each
Eligible Director shall designate on the Deferral Election Form one of the
following dates as a Distribution Commencement Date with respect to amounts
credited to the Current Stock Unit Account thereafter:

 

(i)       such Eligible Director’s Service Termination Date;

 

(ii)      the earlier of (x) a calendar year specified by such Eligible Director
(which, if the Deferral Election relates to Elective Stock Units, shall not be
earlier than the calendar year following the year in which occurs the final
Retainer Payment Date of the relevant Deferred Amount and, if the Deferral
Election relates to Current Stock Units, shall not be earlier than the calendar
year following the year in which occurs the first anniversary of the date of
grant of the relevant Current Stock Units) and (y) the fifth calendar year
following the year in which the Eligible Director’s Service Termination Date
occurs; or

 

(iii)     the earlier to occur of (i) or (ii)(x).

 

For the avoidance of doubt, it is noted that an Eligible Director who submits
separate Deferral Elections for Retainers and Current Stock Units to be earned
during a given service period may designate a separate Distribution Commencement
Date for each deferral. Distributions from an Eligible Director’s Current Stock
Unit Account in respect of Current Stock Units as to which an Eligible Director
has not made a Deferral Election will be made, subject to the other provisions
of this Plan, on the first anniversary of the date of grant.

 

(f)   Distribution Commencement Date for Career Stock Unit Account.
Notwithstanding any provision to the contrary in this Plan or any Deferral
Election Form, no amounts credited to an Eligible Director’s Career Stock Unit
Account shall be distributed prior to such Eligible Director’s Service
Termination Date. Each Eligible Director may designate on the Deferral Election
Form for such Eligible Director’s Career Stock Unit Account one of the following
dates as a Distribution Commencement Date with respect to amounts credited to
the Career Stock Unit Account:

 

(i)       such Eligible Director’s Service Termination Date; or

 

8 



(ii)      any of the second through fifth calendar years following the year in
which the Eligible Director’s Service Termination Date occurs.

 

Distributions from an Eligible Director’s Career Stock Unit Account in respect
of Career Stock Units as to which an Eligible Director has not made a Deferral
Election will be made, subject to the other provisions of this Plan, on the
Eligible Director’s Service Termination Date.

 

(g)   Distribution Method. An Eligible Director shall state on each Deferral
Election Form whether distributions that are subject to such Deferral Election
Form shall be made in:

 

(i)       a lump sum; or

 

(ii)      no more than 10 annual installments.

 

Where an Eligible Director’s Distribution Commencement Date is such Eligible
Director’s Service Termination Date, the lump sum or first annual installment,
as applicable, will be paid upon the Eligible Director’s Service Termination
Date. The amount to be distributed in any installment pursuant to a specific
Deferral Election Form shall be determined by dividing the number of Stock Units
in the Career Stock Unit Account or Current Stock Unit Account, as the case may
be, that are subject to such Deferral Election Form by the number of remaining
installments. If an Eligible Director receives a distribution on an installment
basis, undistributed Deferred Amounts shall remain subject to the provisions of
this ‎Section 9.

 

(h)   Form of Distributions. All distributions from the Cash Account shall be
paid in cash. Distributions made from the Current Stock Unit Account and the
Career Stock Unit Account shall be for a number of whole shares of Stock equal
to the number of whole Stock Units to be distributed and cash in lieu of any
fractional share (determined by using the Fair Market Value of a share of Stock
on the date on which such distributions are distributed).

 

(i)    Dividend Equivalents. If there are Stock Units in an Eligible Director’s
Current Stock Unit Account or Career Stock Unit Account on a dividend record
date with respect to the Company’s Stock, the Current Stock Unit Account or
Career Stock Unit Account, as applicable, shall be credited, on the dividend
payment date for such dividend record date, with an additional number of Stock
Units (“Dividend Equivalents”) equal to:

 

(i)       the cash dividend paid on one share of Stock; multiplied by

 

(ii)      the number of Stock Units in such Account on such dividend record
date; with the product of (i) and (ii) divided by

 

(iii)     the Fair Market Value of a share of Stock on the dividend payment
date.

 

Dividend Equivalents credited in respect of Stock Units subject to vesting shall
be fully vested upon grant.

 

(j)   No Effect on Prior Deferral Elections. The provisions of this ‎Section 9
apply to all Deferral Elections made on or after the Stock Unit Transition Date.
Nothing herein shall alter the terms of effective Deferral Elections made prior
to the Stock Unit Transition Date.

 

9 





 

(k)  Date of Payment. Unless the Plan Administrator determines otherwise,
whenever a Deferral Election specifies a calendar year for payment of all or a
portion of a Deferred Amount, such payment shall be made on January 2 of the
specified calendar year.

 

(l)   Rule of Construction for Timing of Payment. Whenever a Deferral Election
or the Plan provides for payment upon a specified event or date, such payment
will be considered to have been timely made, and neither the Eligible Director
nor any of his or her beneficiaries or estate shall have any claim against the
Company for damages based on a delay in payment, and the Firm shall have no
liability to the Eligible Director (or to any of his or her beneficiaries or
estate) in respect of any such delay, as long as payment is made by December 31
of the year in which occurs the applicable specified event or date or, if later,
by the 15th day of the third calendar month following such specified event or
date.

 

(m)   Deferral of Meeting Fees. As of the Stock Option Transition Date, the
Company does not pay Meeting Fees. In the event that the Company determines in
the future to pay Meeting Fees to Eligible Directors, and in the case of Meeting
Fees deferred prior to the Stock Option Transition Date, the provisions of this
‎Section 9 relating to elective deferrals of Retainers, and the provisions of
‎Section 11 relating to Stock Elections, shall apply to such Meeting Fees
mutatis mutandis; provided, however, that any Deferred Amount resulting from
deferral of all or part of an Eligible Director’s Meeting Fees (other than
Meeting Fees for meetings of the Board or any committee thereof held on the date
of an Annual Meeting) will initially be credited to the Cash Account as of the
date on which the Eligible Director becomes entitled to payment of the Meeting
Fees, shall thereafter be credited with Interest Equivalents as calculated under
this ‎Section 9‎(m) (such Deferred Amount as increased by such Interest
Equivalents being the “Adjusted Deferred Amount”) and will thereafter be debited
from the Cash Account and credited to the Eligible Director’s Current Stock Unit
Account as of the date of the next Annual Meeting following the date of such
meeting (or, if the Eligible Director’s service on the Board terminates prior to
the next Annual Meeting following the date of such meeting, as of the first
business day following his or her Service Termination Date), with the number of
Stock Units credited to the Current Stock Unit Account being the amount obtained
by dividing (i) the relevant Adjusted Deferred Amount by (ii) the Fair Market
Value of a share of Stock on the date of such Annual Meeting or the Service
Termination Date, as applicable. As of the last day of each fiscal quarter and
the Eligible Director’s Service Termination Date, the Eligible Director’s Cash
Account will be credited with an Interest Equivalent equal to (i) the Rate of
Interest, multiplied by (ii) the Average Daily Cash Balance, multiplied by (iii)
the number of days during the fiscal quarter or other period during which such
Cash Account had a positive balance, divided by (iv) 365.

 

Section 10. Designation of Beneficiaries

 

An Eligible Director may designate one or more beneficiaries to receive any
distributions under the Plan upon the Eligible Director’s death, and may change
such designation at any time by submitting a new beneficiary designation form to
the Secretary.

 

10 



Section 11. Election to Receive Stock

 

(a)   Election. An Eligible Director may make a Stock Election to receive all or
part of any or all of such Eligible Director’s Retainers in shares of Stock by
submitting a Stock Election Form to the Secretary indicating the Stock Amount. A
Stock Election Form shall be effective only with respect to Retainers payable
after the date on which the Secretary receives the Stock Election Form. Each
Stock Election, once made, shall be irrevocable. Notwithstanding the foregoing,
a Stock Election may be superseded with respect to future payments of an
Eligible Director’s Retainers by submitting a new Stock Election Form to the
Secretary.

 

(b)   Payment in Stock. As of each Retainer Payment Date, an Eligible Director
who has made a Stock Election will receive, in lieu of the Retainer elected to
be received in Stock, a whole number of shares of Stock (but not fractional
shares) determined by dividing:

 

(i)       the amount of the Retainer that is payable to the Eligible Director on
the applicable Retainer Payment Date and is subject to a Stock Election; by

 

(ii)      the Fair Market Value of a share of Stock on such Retainer Payment
Date.

 

In no circumstances shall an Eligible Director be entitled to receive, or shall
the Company have any obligation to issue to the Eligible Director, any
fractional share of Stock. In lieu of any fractional share of Stock, the
Eligible Director shall be entitled to receive, and the Company shall be
obligated to pay to such Eligible Director, cash equal to the value of any
fractional share of Stock (determined by using the Fair Market Value of a share
of Stock on such Retainer Payment Date).

 

Section 12. Fair Market Value

 

“Fair Market Value” shall mean, with respect to each share of Stock for any day:

 

(a)   if the Stock is listed for trading on the New York Stock Exchange, (i) the
volume weighted average price of the Stock, reflecting composite trading between
9:30 a.m. and 4:00 p.m. (Eastern time) on such date, as reported by the
Bloomberg Professional Service on the MS Equity Volume at Price page under the
“VWAP” field, at 4:00 p.m. on such date, rounded up to the nearest whole cent,
or, if not so reported, as reported by another third party source to which the
Company has access on such date, or if no such reported sale of the Stock shall
have occurred on such date, on the most recent date on which such a reported
sale occurred; or (ii) if the volume weighted average price is not available
from a third party source to which the Company has access on such date or on the
most recent date on which a reported sale occurred, “Fair Market Value” will be
the average of the high and low prices of the Stock as reported on the
Consolidated Transaction Reporting System on such date, or if no such reported
sale of the Stock shall have occurred on such date, on the most recent date on
which such a reported sale occurred; or

 

(b)   if the Stock is not so listed, but is listed on another national
securities exchange, the closing price, regular way, of the Stock on such
exchange, rounded up to the nearest whole cent, on which the largest number of
shares of Stock have been traded in the aggregate on the preceding twenty
trading days, or, if no such reported sale of the Stock shall have occurred on
such date on such exchange, on the most recent date on which such a reported
sale occurred on such exchange, or

 

11 





 

(c)   if the Stock is not listed for trading on a national securities exchange,
the average of the closing bid and asked prices as reported by the National
Association of Securities Dealers, rounded up to the nearest whole cent, or, if
no such prices shall have been so reported for such date, on the most recent
date for which such prices were so reported.

 

Section 13. Issuance of Stock

 

(a)   Restrictions on Transferability. All shares of Stock delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable or legally necessary under any laws, statutes, rules,
regulations and other legal requirements, including, without limitation, those
of any stock exchange upon which the Stock is then listed and any applicable
federal, state or foreign securities law.

 

(b)   Compliance with Laws. Anything to the contrary herein notwithstanding, the
Company shall not be required to issue any shares of Stock under the Plan if, in
the opinion of legal counsel to the Company, the issuance and delivery of such
shares would constitute a violation by the Eligible Director or the Company of
any applicable law or regulation of any governmental authority, including,
without limitation, federal and state securities laws, or the regulations of any
stock exchanges on which the Company’s securities may then be listed.

 

Section 14. Withholding Taxes

 

The Company may require as a condition of delivery of any shares of Stock that
the Eligible Director remit (i) in cash, (ii) by tendering (or attesting to the
ownership of) shares of Stock that the Company determines will not result in
unfavorable accounting treatment or (iii) by the Company withholding shares of
Stock, an amount sufficient to satisfy all foreign, federal, state, local and
other governmental withholding tax requirements relating thereto (if any) and,
exclusively in the case of an award that does not constitute a deferral of
compensation subject to Section 409A, any or all indebtedness or other
obligation of the Eligible Director to the Company or any of its subsidiaries.
In the case of any award that constitutes a deferral of compensation subject to
Section 409A, the Company may not withhold shares of Stock to satisfy
obligations that an Eligible Director owes to the Company or any of its
subsidiaries other than with respect to taxes or other governmental charges
imposed on amounts received by the Eligible Director pursuant to such award,
except to the extent such withholding is not prohibited by Section 409A and
would not cause the Eligible Director to recognize income for United States
federal income tax purposes prior to the time of payment of the award or to
incur interest or additional tax under Section 409A. Any shares tendered or
withheld pursuant to this ‎Section 14 will be valued at Fair Market Value on the
relevant payment or exercise date, as applicable.

 

Section 15. Plan Amendments and Termination

 

The Board may suspend or terminate the Plan at any time, in whole or in part.
Termination of the Plan shall not adversely affect the rights of Eligible
Directors in Career Stock Unit Accounts, Cash Accounts and Current Stock Unit
Accounts outstanding at the time of termination. Notwithstanding any termination
of the Plan, distributions to Eligible Directors in respect of their Career
Stock Unit Accounts, Cash Accounts and Current Stock Unit Accounts shall be made
at the times and in the manner provided herein.

 

12 





 

The Board may also alter, amend or modify the Plan at any time. These amendments
may include (but are not limited to) changes that the Board considers necessary
or advisable as a result of changes in, or the adoption or interpretation of,
any law, regulation, ruling, judicial decision or accounting standards
(collectively, “Legal Requirements”). The Board may not amend or modify the Plan
in a manner that would materially impair an Eligible Director’s rights in any
Career Stock Unit Account, Cash Account or Current Stock Unit Account without
the Eligible Director’s consent; provided, however, that the Board may, without
an Eligible Director’s consent, amend or modify the Plan in any manner that it
considers necessary or advisable to comply with any Legal Requirement or to
ensure that amounts credited to an Eligible Director’s Career Stock Unit
Account, Cash Account or Current Stock Unit Account are not subject to federal,
state or local income tax prior to payment.

 

Notwithstanding the foregoing, if any provision of this Plan would, in the
reasonable, good faith judgment of the Company, result in or likely result in
the imposition on any Eligible Director or any other person of any tax, interest
or penalty under Section 409A, the Company may reform this Plan or any provision
hereof, without the consent of any Eligible Director, in the manner that the
Company reasonably and in good faith determines to be necessary or advisable to
avoid the imposition of such tax, interest or penalty; provided, however, that
any such reformation shall, to the maximum extent the Company reasonably and in
good faith determines to be possible, retain the economic and tax benefits to
the Eligible Directors hereunder while not materially increasing the cost to the
Company of providing such benefits to the Eligible Directors.

 

The Board may delegate to the Plan Administrator its authority under this
‎Section 15 to amend any provision of the Plan for which approval by the Board
(or a committee thereof) is not required under applicable law or the rules of
any national securities exchange on which the Stock is traded.

 

Section 16. Listing, Registration and Legal Compliance

 

If the Plan Administrators shall at any time determine that any Consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any award under the Plan, the issuance or
purchase of shares or other rights hereunder or the taking of any other action
hereunder (each such action being hereinafter referred to as a “Plan Action”),
then such Plan Action shall not be taken, in whole or in part, unless and until
such Consent shall have been effected or obtained. The term “Consent” as used
herein with respect to any Plan Action means (i) the listing, registrations or
qualifications in respect thereof upon any securities exchange or under any
foreign, federal, state or local law, rule or regulation, (ii) any and all
consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies, or (iii) any and all written agreements
and representations by an Eligible Director with respect to the disposition of
Stock or with respect to any other matter, which the Plan Administrators shall
deem necessary or desirable in order to comply with the terms of any such
listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made.

 

13 



Section 17. Right Reserved

 

Nothing in the Plan shall confer upon any Eligible Director the right to
continue as a director of the Company or affect any right that the Company or
any Eligible Director may have to terminate the service of such Eligible
Director.

 

Section 18. Rights as a Stockholder

 

Except as otherwise provided by the terms of any applicable Benefit Plan Trust,
an Eligible Director shall not, by reason of any stock option, Director Stock,
Stock Unit or Stock Amount, have any rights as a stockholder of the Company
until Stock has been issued to such Eligible Director.

 

Section 19. Unfunded Plan

 

The Plan shall be unfunded and shall not create (or be construed to create) a
trust or a separate fund or funds. The Plan shall not establish any fiduciary
relationship between the Company and any Eligible Director or other person. To
the extent any person holds any rights by virtue of a pending grant or deferral
under the Plan, such rights shall be no greater than the rights of an unsecured
general creditor of the Company. Notwithstanding the foregoing, the Company may
(but shall not be obligated to) contribute shares of Stock corresponding to
Stock Units to a Benefit Plan Trust, provided that the principal and income of
any such Benefit Plan Trust shall be subject to the claims of general creditors
of the Company. The Company may amend the terms of any Benefit Plan Trust as
applicable to any one or more Eligible Directors in order to procure favorable
tax treatment for such Eligible Director(s) or to comply with the laws
applicable in any non-U.S. jurisdiction.

 

Section 20. Governing Law

 

The Plan is deemed adopted, made and delivered in New York and shall be governed
by the laws of the State of New York applicable to agreements made and to be
performed entirely within such state.

 

Section 21. Severability

 

If any part of the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of the Plan not declared to be unlawful or invalid. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such Section or part
of a Section to the fullest extent possible while remaining lawful and valid.

 

Section 22. Notices

 

All notices and other communications hereunder shall be given in writing and
shall be deemed given when personally delivered against receipt or five days
after having been mailed by registered or certified mail, postage prepaid,
return receipt requested, addressed as follows: (a) if to the Company: Morgan
Stanley, 1585 Broadway, New York, New York 10036, Attention: Corporate
Secretary; and (b) if to an Eligible Director, at the Eligible Director’s
principal residential address last furnished to the Company. Either party may,
by notice, change the address to which notice to such party is to be given.

 

14 



Section 23. Section Headings

 

The Section headings contained herein are for the purposes of convenience only
and are not intended to define or limit the contents of said Sections.

 

Section 24. Definitions

 

As used in the Plan, the following terms shall have the meanings indicated
below:

 

“Account” means Cash Account, Career Stock Unit Account or Current Stock Unit
Account, as applicable.

 

“Adjusted Deferred Amount” has the meaning set forth in ‎Section 9‎(m).

 

“Annual Meeting” means an annual meeting of the Company’s stockholders.

 

“Annual Retainer” means a cash retainer for services as a member of the Board.

 

“Annual Service Period” means the period from the immediately preceding Annual
Meeting until the next succeeding Annual Meeting.

 

“Annual Stock Units” means the Stock Units awarded to an Eligible Director
pursuant to ‎Section 6‎(b).

 

“Average Daily Cash Balance” means the sum of the daily balances for a Cash
Account for any quarter or shorter period for which the calculation is made,
divided by the number of days on which a positive balance existed in such Cash
Account.

 

“Awards” means Initial Awards and Subsequent Awards.

 

“Benefit Plan Trust” means any trust established by the Company under which
Eligible Directors, or Eligible Directors and participants in designated
employee benefit plans of the Company, constitute the principal beneficiaries.

 

“Board” means the board of directors of the Company.

 

“Career Stock Unit Account” means a bookkeeping account to which Initial Stock
Units and Annual Stock Units are credited pursuant to ‎Section 6‎(a) and
‎Section 6‎(b).

 

“Career Stock Units” has the meaning set forth in ‎Section 6‎(b).

 

“Cash Account” means a bookkeeping account to which Meeting Fees are credited
pursuant to ‎Section 9‎(m) or which had a positive balance as of the Stock Unit
Transition Date.

 

“Cause” means, with respect to any Eligible Director, termination of service on
the Board on account of any act of (A) fraud or intentional misrepresentation,
or (B) embezzlement, misappropriation or conversion of assets or opportunities
of the Company or any affiliate.

 

15 



“Committee Retainer” means a cash retainer for services as a member or chair of
any committee of the Board.

 

“Company” has the meaning set forth in ‎Section 1.

 

“Consent” has the meaning set forth in ‎Section 16.

 

“Current Stock Unit Account” means a bookkeeping account to which Deferred
Amounts are credited pursuant to ‎Section 6‎(a), ‎Section 6‎(b) or ‎Section
9‎(b).

 

“Current Stock Units” means Annual Stock Units and Initial Stock Units credited
to the Eligible Director’s Current Stock Unit Account pursuant to ‎Section 6‎(a)
or ‎Section 6‎(b).

 

“Deferral Election” means a deferral election by an Eligible Director made with
respect to any Retainers, Director Stock, Initial Stock Units and/or Annual
Stock Units.

 

“Deferral Election Form” means an election form submitted by an Eligible
Director to the Secretary with respect to any Retainers, Director Stock, or
Stock Units.

 

“Deferred Amount” means any amount, in dollars, of Retainers, Initial Stock
Units and/or Annual Stock Units that an Eligible Director elects to defer, as
indicated on the relevant Deferral Election Form.

 

“Director Stock” means shares of Stock awarded to an Eligible Director for
service on the Board. As of the Stock Unit Transition Date, no additional
Director Stock will be awarded under the Plan, but Director Stock remains one of
the types of award that the stockholders of the Company have authorized for the
Plan, and nothing herein shall impair the authority of the Board under ‎Section
15 to amend the Plan in the future to provide for awards of Director Stock
without obtaining additional stockholder approval.

 

“Disability” means a “permanent and total disability” as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended.

 

“Distribution Commencement Date” means the date that an Eligible Director elects
as the date on which distribution of Deferred Amounts should begin, as indicated
on the relevant Deferral Election Form.

 

“Dividend Equivalents” has the meaning set forth in ‎Section 9‎(i).

 

“Elective Stock Units” means Stock Units that an Eligible Director elects to
receive in lieu of Retainers pursuant to ‎Section 9‎(a).

 

“Eligible Directors” has the meaning set forth in ‎Section 2.

 

“Fair Market Value” has the meaning set forth in ‎Section 12.

 

“Governmental Employer” has the meaning set forth in ‎Section 8‎(b).

 



16 





“Governmental Service Resignation” has the meaning set forth in ‎Section 8‎(b).

 

“Initial Awards” means any awards made to an Eligible Director pursuant to
‎Section 6‎(a), including any predecessor version thereof.

 

“Initial Stock Units” means the Stock Units awarded to an Eligible Director
pursuant to ‎Section 6‎(a).

 

“Interest Equivalent” means an additional amount to be credited to a Cash
Account calculated in accordance with ‎Section 9‎(m).

 

“Lead Director Retainer” means a cash retainer for services as the lead director
of the Board.

 

“Meeting Fees” means fees (if any) payable to an Eligible Director for
participation in meetings of the Board or any committee thereof.

 

“Normal Retirement” means the termination of service on the Board for retirement
at or after attaining age 65, other than for Cause, Disability or death.

 

“Plan” has the meaning set forth in ‎Section 1.

 

“Rate of Interest” means the time weighted average interest rate paid by the
Company for a quarter, or such shorter period from the end of the preceding
quarter to an Eligible Director’s Service Termination Date, to institutions from
which it borrows funds.

 

“Retainer” means the Annual Retainer, the Committee Retainer and/or the Lead
Director Retainer, as applicable.

 

“Retainer Payment Date” means, with respect to any Retainer, the date as of
which an Eligible Director becomes entitled to payment of Retainer.

 

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules, regulations and guidance thereunder (or any successor
provisions thereto).

 

“Service Termination Date” means the date of an Eligible Director’s termination
of service on the Board or such later date as constitutes the Eligible
Director’s separation from service with the Company for purposes of Section
409A.

 

“Stock” means the Company’s common stock, par value $0.01 per share, and any
other shares into which such stock shall thereafter be changed by reason of any
merger, reorganization, recapitalization, consolidation, split-up, combination
of shares or similar event as set forth in and in accordance with ‎Section 4.

 

“Stock Amount” means the percentage of the Retainers that an Eligible Director
elects to have paid in Stock, as indicated on the relevant Stock Election Form.

 

17 



“Stock Election” means an election by an Eligible Director to receive all or a
portion of the Eligible Director’s Retainers in shares of Stock.

 

“Stock Election Form” means the election form submitted by an Eligible Director
to the Secretary as provided in ‎Section 11‎(a).

 

“Stock Option Transition Date” has the meaning set forth in ‎Section 5‎(a).

 

“Stock Unit Transition Date” means November 16, 2009.

 

“Stock Units” means Initial Stock Units, Annual Stock Units and/or Elective
Stock Units, as applicable.

 

“Subsequent Awards” means any awards made to an Eligible Director pursuant to
‎Section 6‎(b), including any predecessor version thereof.

 



18 

 

 

